Citation Nr: 0122832	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  01-05 721	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance, and adaptive equipment 
therefor. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


FINDINGS OF FACT

1.  The veteran had active service from March 1965 to June 
1965.  

2.  On September 5, 2001, prior to the promulgation of a 
decision in this appeal, the Board received notice from the 
veteran that he wished to withdrawal this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran had requested and been scheduled for a 
teleconference hearing before a member of the Board of 
Veteran's Appeals (Board), to be conducted at the Houston 
Regional Office (RO) on September 9. 2001, the veteran failed 
to appear for that hearing.  He had earlier submitted a 
request to withdraw his pending appeal on September 5, 2001.   

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.

		
R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 



